UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1920



MARK A. WARD,

                                              Plaintiff - Appellant,

          versus


PETER E. MALONEY, Plan Administrator,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-467-1)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se. Lucretia D. Guia, John Edward
Pueschel, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem,
North Carolina; William McCardell Furr, John T. McDonald, WILLCOX
& SAVAGE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark A. Ward appeals the district court’s order awarding

summary judgment to Peter A. Malony and dismissing his claim for

wrongful denial of disability benefits.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.      See Ward v. Maloney, No.

CA-02-467-1 (M.D.N.C. filed June 14, 2004 & entered June 15, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -